              Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 1 of 34



     Case No: 20-cv-01200-WHO                                             DOCUMENT UNDER SEAL




                                                                                             JUi
                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA


      Elan Meder at al., IN PRO SE                 Case No: 20-ev-01200-WHO
                            Patitionars & Movants,

                                                                           MOTION
      vs.

                                                                TO EXTEND THE PROTECTIONS OF

                                                                 THE ORDER ON MOTION TO SEAL
      COUNTY OF SAN FRANCISCO,
      HUMAN SERVICES AGENCY,
      DEPARTMENT OF HUMAN SERVICES
                                             Raspondant
7

8                                                       MOTION

9           TO EXTEND THE PROTECTIONS OF THE ORDER ON MOTION TO SEAL

10

11

12   Pursuant to Fad.R.Civ.P. 5-1.(3), tha Court Ordar on Motion to Saal of July 6, 2020, was sarvad
13   by mail on July 10, 2020. Exhibit F: Dkt. 20 with an anvalopa.
14

15   Pursuant to CCP Rula 1013.(a), tha tima pariod prascribad by Fad.R.Civ.P 79-5 (3), shall ba
16   axtandad fiva calandar days, upon sarvica by mail.
17

18   Pursuant to Fad.R.Civ.P. 79-5(3)and 8 CFR 208. 6,this Motion is moving this Court for
19   axtanding tha protactions oftha Ordar on Motion to SEAL for tha following casa documants:
20

21   1. Unitad Statas Magistrata Judga and Unitad Statas District Judga's dacisions lad to tha dismissal
22   ofthis casa and its appaal to tha Ninth Circuit by tha Plaintiffs.
23

24   Tha Plaintiffs ask this Court to placa under saal tha particular critical parts and protactabla
25   information ofthis decisive documants and placa under saal tha protactabla information oftha


     motion to extend the protections ofthe order on motion to seal                                    -1
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 2 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 3 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 4 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 5 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 6 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 7 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 8 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 9 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 10 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 11 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 12 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 13 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 14 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 15 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 16 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 17 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 18 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 19 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 20 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 21 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 22 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 23 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 24 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 25 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 26 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 27 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 28 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 29 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 30 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 31 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 32 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 33 of 34
Case 3:20-cv-01200-WHO Document 21 Filed 07/21/20 Page 34 of 34
